                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                                    5:18-CV-00142-MR

 EARL JAMES WATSON,

        Plaintiff,                                   MOTION TO STAY DISCOVERY AND
                                                    DISPOSITIVE MOTION DEADLINES OF
 v.                                                   DEFENDANTS DAVID GUINN, N.P.,
                                                     MARTA KALINSKI, M.D. AND KEVEN
 PAULA SMITH, et al.,                                          CHUNG, M.D.

        Defendants.

       NOW COME Defendants Marta Kalinksi, M.D., Keven Chung, M.D., and David Guinn,

N.P. (collectively “these Defendants”), by and through counsel, pursuant to Rules 6(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 5.2.1 and 7.1 of the United States District

Court for the Western District of North Carolina, and hereby move the Court for the entry of an

order staying all discovery and the dispositive motion deadlines as to these Defendants pending

the resolution of these Defendants’ Motion for Summary Judgment Limited to Failure to Exhaust

Administrative Remedies (“Motion for Summary Judgment”). (D.E. # 153).

       In support of this Motion, these Defendants submit the following for the Court’s

consideration:

       1.        On September 24, 2020, these Defendants filed a Motion for Summary Judgment

(D.E. # 153), Supporting Memorandum (D.E. # 154), and the Affidavit of Kimberly Grande in

support of these Defendants’ Motion for Summary Judgment (D.E. # 155). If these Defendants’

Motion for Summary Judgment is granted, they will be terminated as defendants in this action and

the issue of discovery and dispositive deadlines will be moot.




                                                1

            Case 5:18-cv-00142-MR Document 167 Filed 12/02/20 Page 1 of 4
       2.       On November 30, 2020, the Court issued a Pretrial Order and Case Management

Plan directing the parties to complete discovery by March 23, 2021. (D.E. 165). The Court further

directed the parties to file dispositive motions by April 22, 2021. Id.

       4.       This Motion is made in good faith and not for the purpose of delay.

       5.       Plaintiff is incarcerated in this case and is represented by Cory Tischbien for the

purposes of discovery. Ms. Tischbien consents to this motion. Adrina Greenlee Bass, counsel for

Defendants Clelland, Glick, Parsons, Foreman, Brewton, Randle, Bowden, Murphy, and Goines,

consents to this Motion. The remaining defendants have been terminated from this action and,

therefore, were not consulted.

       6.       As of the date of filing this Motion, the Court has not ruled on these Defendants’

Motion for Summary Judgment. If these Defendants’ Motion for Summary Judgment is granted,

the issue of discovery and dispositive deadlines will be moot. For this reason, the undersigned

counsel is requesting the entry of an order staying all discovery and the dispositive motions

deadline as to these Defendants pending the resolution of their Motion for Summary Judgment. If

these Defendants’ Motion for Summary Judgment is denied, it is requested that they have forty-

five (45) days from entry of the Order to respond to any discovery requests served on these

Defendants. It is further requested that if these Defendants’ Motion for Summary Judgment is

denied, they shall have sixty (60) days from entry of the Order to file dispositive motions.

       WHEREFORE, these Defendants respectfully request that this Court stay discovery and

the dispositive motion deadline set forth in the Pretrial and Case Management Order as to these

Defendants until the resolution of their Motion for Summary Judgment, and should that motion be

denied, grant these Defendants forty-five (45) days to respond to any discovery requests served on




                                                 2

            Case 5:18-cv-00142-MR Document 167 Filed 12/02/20 Page 2 of 4
these Defendants, and grant these Defendants sixty (60) days to file dispositive motions, and grant

any further relief the Court deems proper and just.

       Respectfully submitted,

       This 2nd day of December, 2020.

                              YOUNG MOORE AND HENDERSON, P.A.

                              By:     /s/ Elizabeth P. McCullough
                                      Elizabeth P. McCullough
                                      N.C. State Bar # 32301
                                      Attorney for Defendants Marta Kalinksi, M.D.,
                                      Keven Chung, M.D. and David Guinn, N.P.
                                      P.O. Box 31627
                                      Raleigh, North Carolina 27622
                                      Telephone: (919) 782-6860
                                      Fax: (919) 782-6753
                                      E-mail: Elizabeth.McCullough@youngmoorelaw.com




                                                3

         Case 5:18-cv-00142-MR Document 167 Filed 12/02/20 Page 3 of 4
                                CERTIFICATE OF SERVICE

      I hereby certify that on the 2nd day of December, 2020, I electronically filed the foregoing
document, with the Clerk of the Court using the CM/ECF system and served the following
CM/ECF participants using the CM/ECF system:

 Adrina Greenlee Bass                               Phillip T. Jackson
 North Carolina Department of Justice               Elizabeth Tramm Dechant
 Post Office Box 629                                Roberts & Stevens, P.A.
 114 W. Edenton Street                              P.O. Box 7647
 Raleigh, NC 27602                                  Asheville, North Carolina 28802
 abass@ncdoj.gov                                    pjackson@robert-stevens.com
 Counsel for Defendants Clelland, Glick,            edechant@robert-stevens.com
 Parsons, Foreman, Brewton, Randle, Goines,         Counsel for Defendant Rinaldo
 and Bowden

 John D. Kocher                                     Cory Tischbein
 Shumaker Loop & Kendrick                           North Carolina Prisoner Legal Services
 101 S. Tryon Street, Suite 2200                    P.O. Box 25397
 Charlotte, North Carolina 28280                    Raleigh, NC 27611
 jkocher@shumaker.com                               ctiscbien@ncpls.org
 Counsel for Defendant Brathwaite                   Attorney for Plaintiff

        I hereby certify that on the 2nd day of December, 2020, I electronically filed the forgoing
document, with the Clerk of the Court using the CM/ECF system and I mailed said document to
the following non-CM/ECF participant:

 Earl James Watson, pro se                     Melissa Quinn, pro se
 #0427261                                      2767 Kings Burry Rd.
 Albemarle Correctional Institution            Clover, South Carolina 29710
 P.O. 460
 Badin, North Carolina 28009

                              YOUNG MOORE AND HENDERSON, P.A.

                              By:     /s/ Elizabeth P. McCullough
                                      Elizabeth P. McCullough
                                      N.C. State Bar # 32301
                                      Attorney for Defendants Marta Kalinksi, M.D.,
                                      Keven Chung, M.D. and David Guinn, N.P.
                                      P.O. Box 31627
                                      Raleigh, North Carolina 27622
                                      Telephone: (919) 782-6860
                                      Fax: (919) 782-6753
                                      E-mail: Elizabeth.McCullough@youngmoorelaw.com
199-1457/5164194



                                                4

            Case 5:18-cv-00142-MR Document 167 Filed 12/02/20 Page 4 of 4
